Case 6:21-cr-00037-JDK-KNM Document 1 Filed 05/19/21 Page 1 of 3 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

UNITED STATES OF AMERICA §
                                                  § NO. 6:21-CR-S>
V.                                                      JUDGES

TRENZELL ADDONIS ARDS                                   SEA I ED
     a.k.a. Scoota


                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                       COUNT ONE

                                           Violation: 18 U.S.C. § 922(g)(1)
                                           (Felon in Possession of a Firearm)

        On or about January 2, 2021, in the Eastern District of Texas, defendant Trenzell

Addonis Ards, did knowingly possess, in or affecting interstate or foreign commerce, a

firearm, to wit: a Smith & Wesson, model M&P Shield, 9mm caliber pistol, while

lenowing he had been convicted of an offense punishable by a term of imprisonment

exceeding one year, specifically:

        1. Burgla y of a Building, a felony, in the 114th District Court of Smith County,

            Texas, in cause number 114-0035-14, on March 19, 2015;

        2. Manufacture or Delivery of a Controlled Substance, a felony, in the 114th

            District Court of Smith County, Texas, in cause number 114-0275-15, on

           March 19,2015.

        In violation of 18 U.S.C. § 922(g)(1).




Indictment - Page 1 of 3
Case 6:21-cr-00037-JDK-KNM Document 1 Filed 05/19/21 Page 2 of 3 PageID #: 2




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                     Pursuant to 18 U.S.C. § 924(d and 28 U.S.C. § 2461

        As a result of committing the offense as alleged in this indictment, the defendant

shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461 all

property involved in or traceable to property involved in the offense. Moreover, if any

property subject to forfeiture, as a result of any act or omission by the defendant:

        (a) cannot be located upon the exercise of due diligence;
        (b) has been transferred or sold to, or deposited with a third party;
        (c) has been placed beyond the jurisdiction of the court;
        (d) has been substantially diminished in value; or
        (e) has been commingled with other properly which cannot be subdivided
                without difficulty;

the defendant shall forfeit to the United States any other property of the defendant up to

the value of the forfeitable property.

                                           A TRUE BILL,




Date                                       FOREPERSON OF THE GRAND JURY


NICHOLAS J. GANJEI
ACTING U.S. ATTORNEY



BRYAN JIRAL
SPECIAL ASSISTANT U.S. ATTORNEY




Indictment - Page 2 of 3
Case 6:21-cr-00037-JDK-KNM Document 1 Filed 05/19/21 Page 3 of 3 PageID #: 3




                           IN THE UNITED STATES DISTRICT COURT ' 4
                           FOR THE EASTERN DISTRICT OF TEXAS AY1 ,
                                  TYLER DIVISION C kllc

UNITED STATES OF AMERICA

                                                      NO. 6:21-CR-
                                                      JUDGES
TRENZELL ADDONIS ARDS
    a.k.a. Scoota


                                NOTICE OF PENALTY

                                    COUNT ONE

        Violation: 18 U.S.C. § 922(g)(1)

        Penalty: Imprisonment for not more than 10 years, a fine not
                           to exceed $250,000, or both, and supervised release of
                                  not more than 3 years.


        Special Assessment: $100.00




Indictment - Page 3 of 3
